COSGRAVE, District Judge.
The right of a secured creditor to the amount of his debt or ultimately to bid that amount at a sale of the property and thus obtain title to the property cannot be taken away from the creditor. Louisville Bank v. Radford, 295 U.S. 555, 580, 55 S.Ct. 854, 859, 79 L.Ed. 1593, 97 A.L.R. 1106. If it becomes evident that rehabilitation of the debtor is not possible, the court may dismiss the proceedings. Wright v. Vinton Branch, 300 U.S. 440, 464, 57 S.Ct. 556, 562, 81 L.Ed. 736, 112 A.L.R. 1455.
Here the debtor has a possible income of $800 a year, from which must be deducted at least $440 in production expenses, with taxes, interest, and general expenses to be paid from the remaining $360. Interest alone is something more than $300 yearly-
It is evident that the debtor’s rehabilitation is impossible.
The petition for dismissal is granted, but on condition that the appraisers’ and conciliation commissioner’s expenses be paid. Adair v. Bank of America, February 28, 1938, 58 S.Ct. 594, 82 L.Ed. —.